UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1295



PAUL M. SEXTON,

                                                           Petitioner,

          versus


ARCH OF WEST VIRGINIA/APOGEE COAL COMPANY;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(BLA-99-0446)


Submitted:   August 22, 2000             Decided:   September 11, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul M. Sexton, Petitioner Pro Se. Douglas Allan Smoot, JACKSON &
KELLY, Charleston, West Virginia; Jeffrey Steven Goldberg,
Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul M. Sexton seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2000).    Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.   See Sexton v. Arch of WV/Apogee Coal Co., No. BLA-99-0446

(BRB Jan. 28, 2000).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2